                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

______________________________
                              :
JOHN C. HAYNES,               :
                              :
          Petitioner,         :       Civ. No. 19-5008 (NLH)
                              :
     v.                       :       MEMORANDUM AND ORDER
                              :
UNITED STATES OF AMERICA,     :
                              :
          Respondent.         :
______________________________:


     IT APPEARING THAT:

     1.   Petitioner is an inmate currently confined at the

Federal Correctional Institution in Ray Brook, New York, and has

filed a motion to correct, vacate, or set aside his federal

sentence pursuant to 28 U.S.C. § 2255.    ECF No. 1.

     2.   Local Civil Rule 81.2 provides:

     Unless prepared by counsel, . . . motions under 28 U.S.C. §
     2255 shall be in writing (legibly handwritten in ink or
     typewritten), signed by the petitioner or movant, on forms
     supplied by the Clerk.

Loc. Civ. R. 81.2(a).     It appears that Petitioner did not submit

his Petition on the District’s required form.

     2.   Specifically, the Petition fails to include the

certification on page 17 of the District’s form, which requires

Petitioner to acknowledge that he must include all the grounds

for relief from the conviction or sentence in this Petition and

if he fails to set forth all the grounds, he may be barred from
presenting additional grounds at a later date.   This language

and certification are required by United States v Miller, 197

F.3d 644 (3d Cir. 1999).

     IT IS THEREFORE on this   14th   day of August, 2019,

     ORDERED that the Clerk of the Court shall forward

Petitioner a blank § 2255 form—AO 243 (modified): DNJ-Habeas-

004(Rev.01-2014), for use by Petitioner; and it is further

     ORDERED this matter shall be ADMINISTRATIVELY TERMINATED 1;

and it is further

     ORDERED that, if Petitioner wishes to re-open this action,

he shall so notify the Court within 30 days of the date of entry

of this Order, in writing addressed to Clerk of the Court, at

Mitchell H. Cohen Building and U.S. Courthouse, Fourth and

Cooper Streets, Camden, New Jersey, 08101; Petitioner’s writing

shall include an amended petition which includes a completed




1 Petitioner is informed that administrative termination is not a
“dismissal” for purposes of the statute of limitations, and that
if the case is reopened, it is not subject to the statute of
limitations time bar if it was originally filed timely, see
Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 275
(2013) (distinguishing administrative terminations from
dismissals); Jenkins v. Superintendent of Laurel Highlands, 705
F.3d 80, 84 n.2 (2013) (describing prisoner mailbox rule
generally); Dasilva v. Sheriff's Dep’t., 413 F. App’x 498, 502
(3rd Cir. 2011) (per curiam) (“[The] statute of limitations is
met when a [petition] is submitted to the clerk before the
statute runs ….”).
                                2
page 17 certifying that the amended petition must include all

claims; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order upon Petitioner by regular U.S. mail.



                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                3
